         Case 5:16-cv-06370-EJD Document 414 Filed 10/15/19 Page 1 of 2



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10
                              UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12

13
   OPTRONIC TECHNOLOGIES, INC., d/b/a                Case No: 5:16-cv-06370-EJD-VKD
14 Orion Telescopes & Binoculars ®, a California
   corporation,                                      PLAINTIFF OPTRONIC
15                                                   TECHNOLOGIES, INC.’S NOTICE OF
                 Plaintiff,                          PUBLICLY FILED DOCUMENTS
16                                                   PURSUANT TO COURT’S ORDER (ECF
          v.                                         NO. 387) RE ADMINISTRATIVE
17                                                   MOTION TO FILE UNDER SEAL (ECF
   NINGBO SUNNY ELECTRONIC CO., LTD.,                NO. 365)
18 SUNNY OPTICS, INC., MEADE
   INSTRUMENTS CORP., and DOES 1 - 25,
19
                 Defendants.
20

21

22

23

24

25

26

27

28
                                                                 Case No. 5:16-cv-06370-EJD-VKD
     PLAINTIFF’S NOTICE OF PUBLICLY FILED DOCUMENTS PURSUANT TO COURT’S ORDER (ECF NO. 387)
                    RE ADMINISTRATIVE MOTION TO FILE UNDER SEAL (ECF NO. 365)
         Case 5:16-cv-06370-EJD Document 414 Filed 10/15/19 Page 2 of 2



 1         Pursuant to the Court’s Order re Administrative Motions to File Under Seal (ECF No. 387)

 2 issued on October 8, 2019, Plaintiff Optronic Technologies, Inc., d/b/a Orion Telescopes &

 3 Binoculars® (“Orion”) hereby publicly files the following documents:

 4
       Dkt No. Document                                                   Public Record
 5     365-4   Fisher Declaration (Dkt. No. 365-1), Exhibit 1             Entire document
 6
       365-6     Fisher Declaration (Dkt. No. 365-1), Exhibit 2           Entire document
 7
       365-8     Fisher Declaration (Dkt. No. 365-1), Exhibit 3           Entire document
 8
       365-10    Fisher Declaration (Dkt. No. 365-1), Exhibit 4           Entire document
 9

10     365-12    Fisher Declaration (Dkt. No. 365-1), Exhibit 5           Entire document except
                                                                          for each page bearing the
11                                                                        Bates number
                                                                          NSE2246871
12     365-14    Fisher Declaration (Dkt. No. 365-1), Exhibit 6           Entire document
13
       365-16    Fisher Declaration (Dkt. No. 365-1), Exhibit 7           Entire document
14
       365-18    Fisher Declaration (Dkt. No. 365-1), Exhibit 8           Entire document except
15                                                                        for image in red box at
                                                                          page 2
16
       365-20    Fisher Declaration (Dkt. No. 365-1), Exhibit 9           Entire document
17

18
     Dated: October 15, 2019                           Respectfully Submitted,
19

20                                                     BRAUNHAGEY & BORDEN LLP

21
                                                       By:        /s/ J. Noah Hagey
22                                                                  J. Noah Hagey

23                                                     Attorneys for Plaintiff
                                                       Optronic Technologies, Inc., d/b/a Orion
24                                                     Telescopes and Binoculars®

25

26

27

28
                                               1                 Case No. 5:16-cv-06370-EJD-VKD
     PLAINTIFF’S NOTICE OF PUBLICLY FILED DOCUMENTS PURSUANT TO COURT’S ORDER (ECF NO. 387)
                    RE ADMINISTRATIVE MOTION TO FILE UNDER SEAL (ECF NO. 365)
